                    Case 2:20-cv-02131-RFB-DJA Document 26
                                                        25 Filed 03/19/21
                                                                 03/18/21 Page 1 of 5




1    CHRISTOPHER W. MIXSON, ESQ.
     NV SBN 10685
2    Kemp Jones LLP
     3800 Howard Hughes Parkway, Suite 1700
3
     Las Vegas, NV 89169
4    Phone: (702) 385-6000
     Email: c.mixson@kempjones.com
5
     RYAN A. SHANNON, ESQ.
6
     OR. SBN 155537, pro hac vice
7    Center for Biological Diversity
     P.O. Box 11374
8    Portland, OR 97211
     Phone: (503) 283-5474 ext. 407
9
     Email: rshannon@biologicaldiversity.org
10
     Attorneys for Plaintiff
11   (additional counsel listed on signature pages)
12
                                  IN THE UNITED STATES DISTRICT COURT
13                                     FOR THE DISTRICT OF NEVADA

14       CENTER FOR BIOLOGICAL DIVERSITY,
15
                           Plaintiff,
16                                                        Case No. 2:20-cv-02131-RFB-DJA
               v.
17                                                        JOINT CASE MANAGEMENT
         DEBRA HAALAND, et al.,                           STATEMENT
18
19                         Defendants,1                   SPECIAL SCHEDULING REVIEW
                                                          REQUESTED
20       and
21
         LEE CANYON SKI LIFTS, INC.,
22
                           [Proposed]Defendant-
23                         Intervenor.
24
25
26
27
     1
28    Pursuant to Fed. R. Civ. P. 25(d), Debra Haaland, Secretary of the Interior, is automatically
     substituted in her official capacity for Acting Secretary Scott de la Vega.


                                                      1
            Case 2:20-cv-02131-RFB-DJA Document 26
                                                25 Filed 03/19/21
                                                         03/18/21 Page 2 of 5




1           Counsel for all parties and [proposed] Defendant-Intervenor2 have conferred and propose

2    the following joint case management statement and schedule to govern the proceedings in this
3
     case. The parties and [proposed] Defendant-Intervenor (hereinafter the “parties”) agree that this
4
     is an action for review on an administrative record, and therefore shall proceed in accordance
5
     with Local Rule 16-1(c)(1). The parties are requesting longer than usual briefing periods and
6
7    extensions of the page limits due to the voluminous administrative record and the large number

8    of claims and complexities involved. Due to the nature of this administrative record review case,
9
     the parties stipulate to waive the statement of undisputed material facts and response to
10
     undisputed facts normally included in summary judgment briefs pursuant to Local Rule 56-1.
11
     The parties are in agreement that this case should very likely be resolved on cross motions for
12
13   summary judgment.3

14          Proposed schedule:
15
         1. Lodging of the Administrative Record: April 9, 2021
16
            The parties agree, subject to the Court’s approval, that the administrative record may be
17
            submitted in electronic form on hard drives rather than in paper form.
18
19       2. Deadline for Parties to Confer on Record Disputes: May 7, 2021
20       3. Deadline for Filing Motion to Complete and/or Supplement the administrative record:
21
22
     2
       Lee Canyon Ski Lifts, Inc. filed an Unopposed Motion to Intervene on February 5, 2021. ECF
23   No. 19. The Unopposed Motion has not been ruled upon as of this filing.
     3
       This case concerns the authorization and construction of Phase 1 of the Lee Canyon Ski Area
24   Master Development Plan. Complaint, ECF 01, ¶ 1. Federal Defendants and Defendant-
25   Intervenors have assured Plaintiff that no construction activities for the Master Development
     Plan are planned for the year 2021’s construction season, and have agreed to provide Plaintiff
26   with notice two weeks prior to the initiation of any such activities. In the event such notice is
     given, Plaintiff may seek expedited consideration of this case and/or preliminary relief if
27   necessary. The parties will notify the Court within three days of such notice, and provide joint or
28   separate proposals for proceeding with this matter at that time should the schedule set forth in
     this Joint Case Management Statement need to be updated.


                                                      2
            Case 2:20-cv-02131-RFB-DJA Document 26
                                                25 Filed 03/19/21
                                                         03/18/21 Page 3 of 5




1           May 28, 2021

2           If a motion to complete and/or supplement the administrative record is filed, any
3
     opposition from Federal Defendants will be due within 21 days after the filing of the motion, and
4
     the movant’s reply will be due within 14 days after the filing of the opposition. If a motion to
5
     complete and/or supplement is filed, the summary judgment briefing schedule set forth below
6
7    shall be stayed pending the Court’s resolution of the motion. Within ten (10) days of an order of

8    the Court resolving the motion to complete and/or supplement, the parties shall jointly submit a
9
     proposed revised summary judgment briefing schedule.
10
            If no motion to complete and/or supplement the administrative record is filed, summary
11
     judgment briefing shall proceed as follows:
12
13      4. Deadline for Plaintiff to file its motion for summary judgment, which will be limited to
14          45 pages: June 25, 2021
15
        5. Deadline for Federal Defendants to file their response to Plaintiff’s motion, and any
16
            cross-motion for summary judgment, which brief will be limited to 40 pages: July 23,
17
18          2021

19      6. Deadline for [proposed] Defendant-Intervenor to file its response to Plaintiff’s motion,
20          any cross-motion for summary judgment, which brief will be limited to 30 pages: August
21
            13, 2021
22
        7. Deadline for Plaintiff to file its combined response and reply, which brief will be limited
23
24          to 40 pages: September 10, 2021

25      8. Deadline for Federal Defendants to file any reply, which brief will be limited to 25 pages:
26
            October 8, 2021
27
28


                                                      3
            Case 2:20-cv-02131-RFB-DJA Document 26
                                                25 Filed 03/19/21
                                                         03/18/21 Page 4 of 5




1       9. Deadline for [proposed] Defendant Intervenor to file any reply, which brief will be
2           limited to 20 pages: October 29, 2021.
3
     To the extent not otherwise addressed by this Joint Case Management Statement, the local rules
4
     of the United States District Court of the District of Nevada (Southern Division) will apply.
5
6
7
     Dated: March 18, 2021                        Respectfully submitted,
8
                                                  s/ Ryan Adair Shannon
9
                                                  Ryan Adair Shannon
10                                                Pro Hac Vice
                                                  Center for Biological Diversity
11                                                P.O. Box 11374
                                                  Portland, OR 97211
12
                                                  Telephone: (503) 283-5474
13                                                E-mail: rshannon@biologicaldiversity.org

14                                                Counsel for the Center for Biological Diversity
15
                                                  JEAN E. WILLIAMS
16                                                Acting Assistant Attorney General

17                                                /s/ Taylor A. Mayhall
                                                  Taylor A. Mayhall, Trial Attorney
18
                                                  MN Bar No. 0400172
19                                                Environment & Natural Resources Division
                                                  Wildlife & Marine Resources Section
20                                                P.O. Box 7611
                                                  Washington, D.C. 20044
21
                                                  Tel. (202) 598-3796
22                                                taylor.mayhall@usdoj.gov

23                                                /s/ Paul G. Freeborne
                                                  PAUL G. FREEBORNE, Trial Attorney
24
                                                  VA Bar No. 33024
25                                                Natural Resources Section
                                                  P.O. Box 7611
26                                                Washington, D.C. 20044
                                                  Tel: (202) 532-5271
27
                                                  paul.freeborne@usdoj.gov
28


                                                     4
            Case 2:20-cv-02131-RFB-DJA Document 26
                                                25 Filed 03/19/21
                                                         03/18/21 Page 5 of 5




1                                                 /s/ Bridget K. McNeil
                                                  BRIDGET K. MCNEIL, Senior Trial Attorney
2                                                 CO Bar No. 34299
                                                  Wildlife and Marine Resources Section
3
                                                  999 18th St., South Terrace, Suite 370
4                                                 Denver, CO 80202
                                                  Tel: (303) 844-1484
5                                                 bridget.mcneil@usdoj.gov
6
                                                  Attorneys for Federal Defendants
7
8
9
     IT IS SO ORDERED.
10
            March 19, 2021
11   DATED:_________________
12
13                                              THE HONORABLE MAGISTRATE JUDGE
                                         _______________________________________
                                         DANIEL DANIEL J. ALBREGTS UNITED STATES
                                                J. ALBREGTS
14                                              MAGISTRATE   JUDGE JUDGE
                                         UNITED STATES MAGISTRATE
15
16
17
18
19
20                                   CERTIFICATE OF SERVICE
21
            I hereby certify that today I electronically filed the foregoing Motion for Extension of
22
     Time to Serve Summons and Complaint Upon the United States Attorney General with the Clerk
23
     of the Court using the CM/ECF system, which will send notification of such upon all attorneys
24
25   of record.

26   Dated: March 18, 2021
27
                                                                         /s/ Ryan Adair Shannon
28                                                                       Ryan Adair Shannon



                                                     5
